MEMORANDUM **
Otis Lee Rodgers, a California state prisoner, appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We dismiss the appeal as moot.
Rodgers contends that the California Department of Corrections and Rehabilitation violated his due process rights by failing to award him sentence credits to which he was entitled. However, the prison term which is the subject of the instant appeal has expired. Accordingly, we conclude that this appeal is moot, because there is no case or controversy with respect to Rodgers’s completed sentence. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999) (citing Spencer v. Kemna, 523 U.S. 1, 14-15, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998)).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.